DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MARTIN FISHBANE and MISSIE FISHBANE,
                and KBL, INC., a Florida corporation,
                           Appellants,

                                     v.

  CRISTOFER A. BENNARDO, AS TRUSTEE FOR CHRISTOPHER
 GARAFOLA REVOCABLE TRUST AGREEMENT DATED 2/7/01, BY
   AND THROUGH ITS TRUSTEE, CRISTOFER A. BENNARDO,
                       Appellee.

                              No. 4D21-0723

                              [April 14, 2022]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit;
Martin J. Bidwill, Judge; L.T. Case No. 062016CA021292AXXXCE.

  Patrick Dervishi of Shir Law Group, P.A., Boca Raton, for appellants.

   Joshua S. Widlansky and Stephen J. Padula of Padula Bennardo
Levine, LLP, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.